
QuickLinks -- Click here to rapidly navigate through this document




EXHBIT 10.35


NON-QUALIFIED STOCK OPTION AGREEMENT


        This Non-Qualified Stock Option Agreement (this "Agreement"), is entered
into as of [                                    , 200_] by and between Alliance
Imaging, Inc., a Delaware corporation hereinafter referred to as the "Company,"
and [                        ], an employee or other service provider of the
Company or a Subsidiary (as defined below) or Affiliate (as defined below) of
the Company, hereinafter referred to as "Optionee."

        WHEREAS, the Company wishes to afford the Optionee the opportunity to
purchase shares of its $.01 par value Common Stock ("Common Stock");

        WHEREAS, the Company wishes to carry out the Plan (as defined below),
the terms of which are hereby incorporated by reference and made a part of this
Agreement; and

        WHEREAS, the Committee (as defined below) appointed to administer the
Plan has determined that it would be to the advantage and best interest of the
Company and its stockholders to grant the Non-Qualified Stock Option(s) provided
for herein to the Optionee as an incentive for increased efforts during his term
of employment or other service with the Company or its Subsidiaries or
Affiliates, and has advised the Company thereof and instructed the undersigned
officers to issue said Options;

        NOW, THEREFORE, in consideration of the mutual covenants herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:


ARTICLE I.
DEFINITIONS


        Whenever the following terms are used in this Agreement, they shall have
the meaning specified in the Plan or below unless the context clearly indicates
to the contrary.

Section 1.1    - Affiliate    

        "Affiliate" shall mean with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person.

Section 1.2    - Cause    

        "Cause" shall mean (i) the Optionee's willful refusal to perform in any
material respect the Optionee's lawful duties or responsibilities for the
Company or its Subsidiaries, (ii) the Optionee's willful disregard in any
material respect of any financial or other budgetary limitations established in
good faith by the Company's Board of Directors, (iii) misconduct by the Optionee
that causes material and demonstrable injury, monetarily or otherwise, to the
Company or its Subsidiaries, including but not limited to misappropriation or
conversion of assets of the Company or its Subsidiaries (other than non-material
assets); (iv) conviction of or entry of a plea of nolo contendere to a
non-vehicular felony; or (v) the Optionee's violation of any restrictive
covenant contained in any employment or other service agreement to which he and
the Company or one of its Subsidiaries are parties, which violation constitutes
a material breach by Optionee of such agreement. No act or failure to act by the
Optionee shall be deemed "willful" if done, or omitted to be done, by him in
good faith and with the reasonable belief that his action or omission was in the
best interest of the Company or consistent with Company policies or the
directive of the Company's Board of Directors.

Section 1.3    - Code    

        "Code" shall mean the Internal Revenue Code of 1986, as amended.

1

--------------------------------------------------------------------------------



Section 1.4    - Committee    

        "Committee" shall mean the Compensation Committee of the Board of
Directors or any other committee of the Board of Directors of the Company
designated to administer the Plan.

Section 1.5    - Exchange Act    

        "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended and the rules and regulations promulgated thereunder.

Section 1.6    - Options    

        "Options" shall mean the Non-Qualified Stock Options to purchase Common
Stock granted under this Agreement.

Section 1.7    - Permanent Disability    

        The Optionee shall be deemed to have a "Permanent Disability" if the
Optionee is unable to engage in the activities required by his employment or
other service to the Company or its Subsidiary by reason of any medically
determined physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months, as reasonably determined by the Board of Directors of
the Company in good faith and in its discretion.

Section 1.8    - Permitted Holder    

        "Permitted Holders" shall mean OCM Principal Opportunities Fund IV, L.P.
("Oaktree"), MTS Health Investors II, L.P. ("MTS") and Affiliates of Oaktree and
MTS

Section 1.9    - Permitted Retirement    

        "Permitted Retirement" shall mean retirement at age 65 or over (or such
other age as may be approved by the Board of Directors of the Company) after
having been employed by the Company or one of its Subsidiaries or Affiliates for
at least three years after the Vesting Reference Date.

Section 1.10    - Person    

        "Person" shall mean an individual, partnership, corporation, business
trust, joint stock company, trust, unincorporated association, joint venture,
governmental authority or other entity of whatever nature, and "control" shall
have the meaning given such term under Rule 405 of the Securities Act.

Section 1.11    - Plan    

        "Plan" shall mean the 1999 Equity Plan for Employees of Alliance
Imaging, Inc. and Subsidiaries, as the same may be amended from time to time.

Section 1.12    - Pronouns    

        The masculine pronoun shall include the feminine and neuter, and the
singular the plural, where the context so indicates.

Section 1.13    - Related Parties    

        "Related Parties" shall mean means any Person controlled by a Permitted
Holder, including any partnership of which a Permitted Holder or its Affiliates
is the general partner.

Section 1.14    - Secretary    

        "Secretary" shall mean the Secretary of the Company.

2

--------------------------------------------------------------------------------



Section 1.15    - Securities Act    

        "Securities Act" means the Securities Act of 1933, as amended and the
rules and regulations promulgated thereunder.

Section 1.16    - Subsidiary    

        "Subsidiary" with respect to any entity shall mean any corporation in an
unbroken chain of corporations beginning with such entity if each of the
corporations, or group of commonly controlled corporations, other than the last
corporation in the unbroken chain, then owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

Section 1.17    - Vesting Reference Date    

        "Vesting Reference Date" shall mean the date of this Agreement.

Section 1.18    - Voting Stock    

        "Voting Stock" of the Company as of any date means the stock of the
Company that is at the time entitled to vote in the election of the Board of
Directors of the Company.


ARTICLE II.
GRANT OF OPTIONS


Section 2.1    - Grant of Options    

        For good and valuable consideration, on and as of the date hereof the
Company irrevocably grants to the Optionee an Option to purchase any part or all
of an aggregate of the number of shares set forth with respect to each such
Option on the signature page hereof of its Common Stock upon the terms and
conditions set forth in this Agreement.

Section 2.2    - Exercise Price    

        The exercise price of the shares of stock covered by the Option(s) is
set forth on the signature page hereto.

Section 2.3    - Consideration to the Company    

        In consideration of the granting of these Option(s) by the Company, the
Optionee agrees to render faithful and efficient services to the Company or one
of its Subsidiaries or Affiliates, with such duties and responsibilities as the
Company shall from time to time prescribe. Nothing in this Agreement or in the
Plan shall confer upon the Optionee any right to continue in the employ or
service of the Company or any of its Subsidiaries or Affiliates or shall
interfere with or restrict in any way the rights of the Company and its
Subsidiaries and Affiliates, which are hereby expressly reserved, to terminate
the employment or other service of the Optionee at any time for any reason
whatsoever, with or without Cause.

Section 2.4    - Adjustments in Options    

        Subject to Section 11 of the Plan, in the event that the outstanding
shares of the stock subject to an Option are, from time to time, changed into or
exchanged for cash or a different number or kind of shares of the Company or
other securities of the Company by reason of a merger, consolidation,
recapitalization, reclassification, stock split, stock dividend, combination of
shares, or otherwise, the Committee shall make an appropriate and equitable
adjustment in the number and kind of shares or other consideration and the
exercise price as to which such Option, or portions thereof then unexercised,
shall be exercisable in order to prevent dilution or enlargement of the benefits
intended to

3

--------------------------------------------------------------------------------




be made available with respect to any Option. Any such adjustment made by the
Committee shall be final and binding upon the Optionee, the Company and all
other interested persons.


ARTICLE III.
PERIOD OF EXERCISABILITY


Section 3.1    - Commencement of Exercisability    

        The Option shall become exercisable with respect to 25% of the shares of
Common Stock subject to such Option on each anniversary of the Vesting Reference
Date; provided, that notwithstanding the foregoing, the Option shall become
exercisable as to 100% of the shares of Common Stock subject to such Option
immediately prior to the consummation of a Change of Control (but only to the
extent such Option has not otherwise terminated); provided, however, that as a
condition subsequent to the acceleration of the exercisability of the Option
pursuant to this paragraph, the Change of Control shall be consummated. In the
event the contemplated Change of Control is not consummated, the acceleration of
exercisability and the exercise, if any, of the Option shall be void ab initio.
A "Change of Control" means the occurrence of any of the following:

        (a)   the sale, lease or transfer, in one or a series of related
transactions, of all or substantially all of the assets of the Company and its
Subsidiaries, taken as a whole; or

        (b)   the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than the Permitted Holders and their Related Parties, in a
single transaction or in a related series of transactions, by way of merger,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision) of 50% or more of the total voting power of the Voting Stock of the
Company.

Section 3.2    - Expiration of Options    

        The Options may not be exercised to any extent by anyone after the first
to occur of the following events:

        (a)   The tenth anniversary of the date hereof; or

        (b)   The first anniversary of the date of the Optionee's termination of
employment or other service with the Company by reason of death, Permanent
Disability or Permitted Retirement; or

        (c)   The first business day which is 90 days after termination of
employment or other service of the Optionee for any reason other than for Cause,
death, Permanent Disability or Permitted Retirement; or

        (d)   The opening of business on the date of an Optionee's termination
of employment or other service by the Company for Cause; or

        (e)   Subject to the provisions for accelerated exercisability pursuant
to Section 3.1 upon a Change of Control, if the Committee so determines pursuant
to Section 11 of the Plan, the effective date of a Change of Control. At least
ten (10) days prior to the effective date of such Change of Control, the
Committee shall give the Optionee notice of such event if the Option has not
then been fully exercised.

4

--------------------------------------------------------------------------------




ARTICLE IV.
EXERCISE OF OPTION


Section 4.1    - Person Eligible to Exercise    

        During the lifetime of the Optionee, only he may exercise an Option or
any portion thereof. After the death of the Optionee, any exercisable portion of
an Option may, prior to the time when an Option becomes unexercisable under
Section 3.2, be exercised by his personal representative or by any person
empowered to do so under the Optionee's will or under the then applicable laws
of descent and distribution.

Section 4.2    - Partial Exercise    

        Any exercisable portion of an Option or the entire Option, if then
wholly exercisable, may be exercised in whole or in part at any time prior to
the time when the Option or portion thereof becomes unexercisable under
Section 3.2; provided, however, that any partial exercise shall be for whole
shares of Common Stock only.

Section 4.3    - Manner of Exercise    

        An Option, or any exercisable portion thereof, may be exercised solely
by delivering to the Secretary or his office all of the following prior to the
time when the Option or such portion becomes unexercisable under Section 3.2:

        (a)   Notice by the Optionee or the other person then entitled to
exercise the Option or portion thereof, in a form acceptable to the Committee,
stating that the Option or portion thereof is thereby exercised, such notice
complying with all applicable rules established by the Committee;

        (b)   Full payment (in cash, by check or by a combination thereof) for
the shares with respect to which such Option or portion thereof is exercised;

        (c)   To the extent determined necessary by the Committee, a bona fide
written representation and agreement, in a form satisfactory to the Committee,
signed by the Optionee or other person then entitled to exercise such Option or
portion thereof, stating that the shares of stock are being acquired for his own
account, for investment and without any present intention of distributing or
reselling said shares or any of them except as may be permitted under the
Securities Act, and then applicable rules and regulations thereunder, and that
the Optionee or other person then entitled to exercise such Option or portion
thereof will indemnify the Company against and hold it free and harmless from
any loss, damage, expense or liability resulting to the Company if any sale or
distribution of the shares by such person is contrary to the representation and
agreement referred to above; provided, however, that the Committee may, in its
absolute discretion, take whatever additional actions it deems appropriate to
ensure the observance and performance of such representation and agreement and
to effect compliance with the Act and any other federal or state securities laws
or regulations;

        (d)   Full payment to the Company (in cash, by check or by a combination
thereof) of all amounts which, under federal, state or local law, it is required
to withhold upon exercise of the Option; and

        (e)   In the event the Option or portion thereof shall be exercised
pursuant to Section 4.1 by any person or persons other than the Optionee,
appropriate proof of the right of such person or persons to exercise the Option.

Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of shares acquired on exercise of an Option does not violate the Securities Act,
and may issue stop-transfer orders covering such shares. Share certificates
evidencing stock issued on exercise of this Option shall bear an appropriate
legend referring

5

--------------------------------------------------------------------------------



to the provisions of subsection (c) above and the agreements herein. The written
representation and agreement referred to in subsection (c) above shall, however,
not be required if the shares to be issued pursuant to such exercise have been
registered under the Securities Act, and such registration is then effective in
respect of such shares.

Section 4.4    - Conditions to Issuance of Stock Certificates    

        The shares of stock deliverable upon the exercise of an Option, or any
portion thereof, may be either previously authorized but unissued shares or
issued shares which have then been reacquired by the Company. Such shares shall
be fully paid and nonassessable. The Company shall not be required to issue or
deliver any certificate or certificates for shares of stock purchased upon the
exercise of an Option or portion thereof prior to fulfillment of all of the
following conditions:

        (a)   The obtaining of approval or other clearance from any state or
federal or foreign governmental agency which the Committee shall, in its
absolute discretion, determine to be necessary or advisable; and

        (b)   The lapse of such reasonable period of time following the exercise
of the Option as the Committee may from time to time establish for reasons of
administrative convenience; provided, however, that no delay in the issuance of
any certificate to be issued hereunder shall operate to prejudice or impair the
Optionee's rights to participate in a corporate transaction providing for the
disposition of stock.

Section 4.5    - Rights as Stockholder    

        The holder of an Option shall not be, nor have any of the rights or
privileges of, a stockholder of the Company in respect of any shares purchasable
upon the exercise of the Option or any portion thereof unless and until
certificates representing such shares shall have been issued by the Company to
such holder or such shares are otherwise held of record by such holder as
evidenced to the Company's satisfaction.


ARTICLE V.
MISCELLANEOUS


Section 5.1    - Administration    

        The Committee shall have the power to interpret the Plan and this
Agreement and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules. All actions taken and all interpretations and determinations
made by the Committee shall be final and binding upon the Optionee, the Company
and all other interested persons. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or the Options. In its absolute discretion, the Board of
Directors may at any time and from time to time exercise any and all rights and
duties of the Committee under the Plan and this Agreement.

Section 5.2    - Options Not Transferable    

        Neither the Options nor any interest or right therein or part thereof
shall be liable for the debts, contracts or engagements of the Optionee or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 5.2
shall not prevent transfers by will or by the applicable laws of descent and
distribution.

6

--------------------------------------------------------------------------------



Section 5.3    - Shares to Be Reserved    

        The Company shall at all times during the term of the Options reserve
and keep available such number of shares of stock as will be sufficient to
satisfy the requirements of this Agreement.

Section 5.4    - Limitations Applicable to Section 16 Persons    

        Notwithstanding any other provision of the Plan or this Agreement, if
Optionee is subject to Section 16 of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), the Plan, the Options and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

Section 5.5    - Notices    

        Any notice to be given under the terms of this Agreement to the Company
shall be addressed to the Company in care of its Secretary, and any notice to be
given to the Optionee shall be addressed to him at his most recent address as
reflected in the Company's records. By a notice given pursuant to this
Section 5.5, either party may hereafter designate a different address for
notices to be given to him or it. Any notice which is required to be given to
the Optionee shall, if the Optionee is then deceased, be given to the Optionee's
personal representative if such representative has previously informed the
Company of his status and address by written notice under this Section 5.5. Any
notice shall have been deemed duly given when enclosed in a properly sealed
envelope or wrapper addressed as aforesaid, and delivered by hand (whether by
courier or otherwise) or sent by registered or certified mail, return receipt
requested (with postage prepaid).

Section 5.6    - Titles    

        Titles are provided herein for convenience only and are not to serve as
a basis for interpretation or construction of this Agreement.

Section 5.7    - Applicability of Plan    

        The Options and the shares of Common Stock issued to the Optionee upon
exercise of the Options shall be subject to all of the terms and provisions of
the Plan. In the event of any conflict between this Agreement and the Plan, the
terms of the Plan shall control.

Section 5.8    - Amendment    

        This Agreement may be amended only by a writing executed by the parties
hereto, which specifically states that it is amending this Agreement.

Section 5.9    - Governing Law    

        The laws of the State of Delaware shall govern the interpretation,
validity and performance of the terms of this Agreement regardless of the law
that might be applied under principles of conflicts of laws.

Section 5.10    - Jurisdiction    

        Any suit, action or proceeding against the Optionee with respect to this
Agreement, or any judgment entered by any court in respect of any thereof, may
be brought in any court of competent jurisdiction in the State of Delaware, and
the Optionee hereby submits to the non-exclusive jurisdiction of such courts for
the purpose of any such suit, action, proceeding or judgment. The Optionee
hereby irrevocably waives any objections which he may now or hereafter have to
the laying of the venue of any suit, action or proceeding arising out of or
relating to this Agreement brought in any court of

7

--------------------------------------------------------------------------------




competent jurisdiction in the State of Delaware, and hereby further irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in any inconvenient forum. No suit, action or proceeding
against the Company with respect to this Agreement may be brought in any court,
domestic or foreign, or before any similar domestic or foreign authority other
than in a court of competent jurisdiction in the State of Delaware, and the
Optionee hereby irrevocably waives any right which he may otherwise have had to
bring such an action in any other court, domestic or foreign, or before any
similar domestic or foreign authority. The Company hereby submits to the
jurisdiction of such courts for the purpose of any such suit, action or
proceeding.

        IN WITNESS WHEREOF, this Non-Qualified Stock Option Agreement has been
executed and delivered by the parties hereto as of the date first written above.

[                                    ], OPTIONEE   ALLIANCE IMAGING, INC.
 
 
 
      By:  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Signature   Its:        

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

     
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

Optionee's Address      
 
 
 
 
 
 
 
 
 
 
 
 

Exercise price per share:            [            ]

Aggregate number of shares of Common Stock for
which the Option granted hereunder is exercisable: [        ]

8

--------------------------------------------------------------------------------





QuickLinks


EXHBIT 10.35



NON-QUALIFIED STOCK OPTION AGREEMENT
ARTICLE I. DEFINITIONS
ARTICLE II. GRANT OF OPTIONS
ARTICLE III. PERIOD OF EXERCISABILITY
ARTICLE IV. EXERCISE OF OPTION
ARTICLE V. MISCELLANEOUS
